DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benedicta (U.S. Pub. No. 20160287210A1).

	Regarding claim 1, Benedicta teaches a surgical system (Fig. 5B, paragraph [0042]), comprising: 
an ultrasound device (Fig 1, medical device 100, paragraph [0019]) including 
a shaft having a body defining a longitudinal axis (Fig 1, shaft 102, paragraph [0019]) and including a lumen extending coaxially (Fig 2A-B, working channel 230, paragraph [0023]) therethrough; and 
an ultrasound sensor (Fig 2A, area 211 and ultrasound 150) assembly configured to enable ultrasound imaging of a field of view (paragraph [0027]), the ultrasound sensor assembly disposed at a distal end portion of the body of the shaft (see Fig 2A, area 211 and ultrasound sensor 150, paragraph [0027], ultrasound sensor is located at the end of the shaft), offset relative to the longitudinal axis, and oriented such that the field of view is offset relative to the longitudinal axis (see Fig 2A-B, ultrasound sensor 150 is out of line of lumen 230 and the field of view is respect to the lumen 230, paragraph [0027]); and 
a surgical instrument configured for removable insertion through the lumen of the body of the shaft and to extend distally from the distal end portion of the body of the shaft (Fig 4B, needle 720, paragraph [0040]).

Regarding claim 9, Benedicta teaches the surgical system (Fig. 5B, paragraph [0042]) according to claim 1, wherein the ultrasound sensor assembly is oriented towards a distal surface of the shaft (Fig 2A, area 211, paragraph [0027]), the distal surface including a portion that is at least one of convex, conical, or curved (Fig 2A, area 211, paragraph [0026], area 211 is curved).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-8, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedicta (U.S. Pub. No. 20160287210A1) as of claim 1 in view of Shahram (U.S. Pub. No. 20050203399A1).

Regarding claim 2, Benedicta teaches the surgical system (Fig. 5B, paragraph [0042]) according to claim 1. 
Benedicta fails to teach the shaft further includes a foot extending distally from the body, the ultrasound sensor assembly disposed within the foot. However, Shahram teach the shaft further includes a foot extending distally from the body, the ultrasound sensor assembly disposed within the foot (see labeled Fig 3B-C, paragraph [0061]-[0062]). 

    PNG
    media_image1.png
    361
    294
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    334
    239
    media_image2.png
    Greyscale


Benedicta and Shahram are considered to be analogous to the claimed invention because they are in the same field of endoscope with ultrasound sensor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Benedicta to incorporate the teachings of Shahram providing the shaft further includes a foot extending distally from the body, the ultrasound sensor assembly disposed within the foot (see labeled Fig 3B-C). Doing so would enable a clinician to selectively target various treatment areas within the female reproductive system by rotating the ultrasound sensor (HIFU transducer) (paragraph [0062]). 

	Regarding claim 3, Benedicta teaches the surgical system (Fig. 5B, paragraph [0042]) according to claim 1. 
Benedicta fails to teach the shaft further includes a leg extending distally from the body and a foot disposed at a distal end of the leg, the ultrasound sensor assembly disposed within the foot. However, Shahram teaches the shaft further includes a leg extending distally from the body and a foot disposed at a distal end of the leg, the ultrasound sensor assembly disposed within the foot (see labeled Fig 3B-C above, paragraph [0061]-[0062]).
Benedicta and Shahram are considered to be analogous to the claimed invention because they are in the same field of endoscope with ultrasound sensor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Benedicta to incorporate the teachings of Shahram providing the shaft further includes a leg extending distally from the body and a foot disposed at a distal end of the leg, the ultrasound sensor assembly disposed within the foot (see labeled Fig 3B-C above, paragraph [0061]-[0062]). Doing so would enable a clinician to selectively target various treatment areas within the female reproductive system by rotovating the ultrasound sensor (HIFU transducer) (paragraph [0062]). 

	Regarding claim 4, Benedicta teaches the surgical system (Fig. 5B, paragraph [0042]) according to claim 3, surgical instrument is inserted through the lumen and extends distally from the distal end portion of the body (Fig 4B, needle 720, paragraph [0040]). 

Benedicta fails to teach an annular volume is defined between an inner-most surface of the foot and an outer-most surface of the surgical instrument when the surgical instrument is inserted through the lumen and extends distally from the distal end portion of the body. However, Shahram teaches annular volume is defined between an inner-most surface of the foot and an outer-most surface of the lumen (see relabeled Fig 3B, annular volume is the area cover between lumen and leg-foot of the ultrasound sensor).

    PNG
    media_image3.png
    355
    385
    media_image3.png
    Greyscale

Benedicta and Shahram are considered to be analogous to the claimed invention because they are in the same field of endoscope with ultrasound sensor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Benedicta to incorporate the teachings of Shahram providing annular volume is defined between an inner-most surface of the foot and an outer-most surface of the lumen (see relabeled Fig 3B, annular volume is the area cover between lumen and leg-foot of the ultrasound sensor). Doing so would enable a clinician to selectively target various treatment areas within the female reproductive system by ensuring proper transmission contact.  

	Regarding claim 5, Benedicta teaches the surgical system (Fig. 5B, paragraph [0042]) according to claim 4, surgical instrument inserted through the lumen (Fig 4B, needle 720, paragraph [0040]). 
	Benedicta fails to teach the ultrasound device is rotatable about the surgical instrument inserted therethrough, and wherein the annular volume is maintained regardless of a rotational orientation of the ultrasound device relative to the surgical instrument. However, Shahram teaches the ultrasound sensor (HIFU transducer) can rotate around lumen by pivot joint 134 (see labeled Fig 3C above, paragraph [0062]) while the annular volume (see labeled Fig 3B above, annular volume is described as the area lumen and ultrasound sensor) is still maintained. 
Benedicta and Shahram are considered to be analogous to the claimed invention because they are in the same field of endoscope with ultrasound sensor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Benedicta to incorporate the teachings of Shahram providing the ultrasound sensor (HIFU transducer) can rotate around lumen by pivot joint 134 (see labeled Fig 3B above, paragraph [0062]). Doing so would enable a clinician to selectively target various treatment areas within the female reproductive system by rotovating the ultrasound sensor (HIFU transducer) (paragraph [0062]).

	Regarding claim 6, Benedicta teaches the surgical system (Fig. 5B, paragraph [0042]) according to claim 1. 
Benedicta fails to teach the field of view is offset at an oblique angle relative to the longitudinal axis. However, Shahram teaches the field of view is offset at an oblique angle relative to the longitudinal axis (Fig 1B-C, scanned fields 22 or 32 have field of view is oblique angle relative to the longitudinal axis of the shaft).
Benedicta and Shahram are considered to be analogous to the claimed invention because they are in the same field of endoscope with ultrasound sensor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Benedicta to incorporate the teachings of Shahram providing the field of view is offset at an oblique angle relative to the longitudinal axis (Fig 1B-C, scanned fields 22 or 32 have field of view is oblique angle relative to the longitudinal axis of the shaft). Doing so would increase the field of view of resulted image of the target treatment side. One in ordinary skill will recognize oblique angle is angle that is not 90 degree.  

	Regarding claim 7, Benedicta teaches the surgical system (Fig. 5B, paragraph [0042]) according to claim 1.
Benedicta fails to teach the field of view is offset at an acute angle relative to the longitudinal axis. However, Shahram teaches the field of view is offset at an acute angle relative to the longitudinal axis (Fig 4B, scanned fields 160 has field of view is acute angle relative to the longitudinal axis of the shaft).
Benedicta and Shahram are considered to be analogous to the claimed invention because they are in the same field of endoscope with ultrasound sensor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Benedicta to incorporate the teachings of Shahram providing the field of view is offset at an acute angle relative to the longitudinal axis (Fig 4B, scanned fields 160 has field of view is acute angle relative to the longitudinal axis of the shaft). Doing so would increase the field of view of resulted image of the target treatment side. One in ordinary skill will recognize acute angle is angle that is less than 90 degree.  

	Regarding claim 8, Benedicta teaches the surgical system (Fig. 5B, paragraph [0042]) according to claim 1, wherein the ultrasound sensor assembly is oriented towards a distal surface of the shaft (Fig 2A, area 211, paragraph [0027]).
Benedicta fails to teach the distal surface at least partially surrounding an open distal end of the lumen. However, Shahram teaches the distal surface of the ultrasound sensor at least partially surrounding an open distal end of the lumen (see labeled Fig 3B above).
Benedicta and Shahram are considered to be analogous to the claimed invention because they are in the same field of endoscope with ultrasound sensor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Benedicta to incorporate the teachings of Shahram providing the distal surface of the ultrasound sensor at least partially surrounding an open distal end of the lumen (see labeled Fig 3B above). Doing so would increasing the field of view to monitor the target treatment area. 

	Regarding claim 10, Benedicta teaches the surgical system (Fig. 5B, paragraph [0042]) according to claim 1, wherein the ultrasound sensor assembly is oriented towards a distal surface of the shaft (Fig 2A, area 211, paragraph [0027]).
Benedicta fails to teach the distal surface angled relative to the longitudinal axis. However, Shahram teaches the distal surface of ultrasound sensor angled relative to the longitudinal axis. (Fig 4B, ultrasound sensor 150 angled relative to the longitudinal axis of the shaft).
Benedicta and Shahram are considered to be analogous to the claimed invention because they are in the same field of endoscope with ultrasound sensor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Benedicta to incorporate the teachings of Shahram providing the distal surface of ultrasound sensor angled relative to the longitudinal axis. (Fig 4B, ultrasound sensor 150 angled relative to the longitudinal axis of the shaft). Doing so would increase the field of view to monitor the target treatment area.

Regarding claim 13, Benedicta teaches the surgical system (Fig. 5B, paragraph [0042]) according to claim 1. 
Benedicta fails to teach the ultrasound device further includes an inflatable balloon disposed about the body of the shaft. However, Shahram teaches the ultrasound device includes an inflatable balloon disposed about the body of the shaft (Fig 3C, balloon 140, paragraph [0060]). 
Benedicta and Shahram are considered to be analogous to the claimed invention because they are in the same field of endoscope with ultrasound sensor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Benedicta to incorporate the teachings of Shahram providing the ultrasound device includes a liquid inflatable balloon disposed about the body of the shaft (Fig 3C, balloon 140, paragraph [0060]). Doing so would provide cushion affect and cooling to the ultrasound sensor to avoid unwanted heat buildup along with supporting propagation (paragraph [0060] and [0137]). 

Regarding claim 14, Benedicta teaches the surgical instrument (Fig. 5B, paragraph [0042]) according to claim 13. 
Benedicta fails to teach the ultrasound device further includes a fluid outlet opening positioned distally of the inflatable balloon. However, Shahram teaches the ultrasound device further includes a fluid outlet opening positioned distally of the inflatable balloon (Fig 3C, balloon 140 and fluid passage 130, paragraph [0060]). 
Benedicta and Shahram are considered to be analogous to the claimed invention because they are in the same field of endoscope with ultrasound sensor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Benedicta to incorporate the teachings of Shahram providing the ultrasound device further includes a fluid outlet opening positioned distally of the inflatable balloon (Fig 3C, balloon 140 and fluid passage 130, paragraph [0060]). Doing so would allow circulating degassed water in the balloon.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedicta (U.S. Pub. No. 20160287210A1) as of claim 1 in view of Schemitz (U.S. Pub. No. 20140100558A1).
	
Regarding claim 11, Benedicta teaches the surgical system (Fig. 5B, paragraph [0042]) according to claim 1.
Benedicta fails to teach a bias assembly configured to couple the ultrasound device with the surgical instrument and bias the ultrasound device distally about and relative to the surgical instrument. However, Schemitz teaches the outer shaft lock seal (substitute for bias assembly for same use of coupling the inner tube to the device, paragraph [0058]-[0059]) with clamp to couple the inner tube to the device (Fig 5B-C, lock seal 5324 and clamp 5326, paragraph [0058]). 
Benedicta and Schemitz are considered to be analogous to the claimed invention because they are in the same field of endoscope. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Benedicta to incorporate the teachings of Schemitz providing the outer shaft lock seal (substitute for bias) with clamp to couple the inner tube to the device (Fig 5B-C, lock seal 5324 and clamp 5326, paragraph [0058]).  Doing so would allow the tube of the instrument to be secured inside the device during the treatment. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedicta (U.S. Pub. No. 20160287210A1) and Schemitz (U.S. Pub. No. 20140100558A1) as of claim 11 above, and further view of Bliweis (U.S. Pub. No. 20070088247A1).

	Regarding claim 12, Benedicta teaches the surgical system (Fig. 5B, paragraph [0042]) according to claim 11. 
Benedicta fails to teach the bias assembly includes a lock collar configured for fixed engagement about the surgical instrument, an outer sleeve configured to telescopically receive the shaft, and a biasing member disposed between the lock collar and the shaft to bias the shaft distally. However, Schemitz teach the locking assembly includes a lock collar configured for fixed engagement of the inner tube and locking member disposed between the lock and the shaft to bias the shaft distally (see labeled Fig 5B, paragraph [0058]). 

    PNG
    media_image4.png
    413
    818
    media_image4.png
    Greyscale

Benedicta and Schemitz are considered to be analogous to the claimed invention because they are in the same field of endoscope. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Benedicta to incorporate the teachings of Schemitz providing the locking assembly includes a lock collar configured for fixed engagement of the inner tube and locking member disposed between the lock and the shaft to bias the shaft distally (see labeled Fig 5B, paragraph [0058]). Doing so would allow the tube of the instrument to be secured inside the device during the treatment. 
	Benedicta modified by Schemitz fails to teach outer sleeve configured to telescopically receive the shaft. However, Bliweis teaches the outer sleeve configured to telescopically receive the shaft (Fig 7A-B, outer sleeve 720 and central lumen (shaft) 715, paragraph [0198]). 
Benedicta, Schemitz and Bliweis are considered to be analogous to the claimed invention because they are in the same field of endoscope. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Benedicta to incorporate the teachings of Bliweis providing the outer sleeve configured to telescopically receive the shaft (Fig 7A-B, outer sleeve 720).  Doing so would provide further thermal isolation to protect tissues distant from the target from thermal damage (sleeve, paragraph [0006]) 

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahram (U.S. Pub. No. 20050203399A1) in view of David (W.O. Pub. No. 2010036721A2). 

	Regarding claim 15, Shahram teaches a method of surgery, comprising: 
inserting an ultrasound device transvaginally to position an ultrasound sensor assembly of the ultrasound device adjacent the cervix exteriority of the uterus (Fig 6, ultrasound device 102, from cervix to the uterus, abstract).
Shahram fails to teach inserting a surgical instrument through a lumen of the ultrasound device, through the cervix, and into the uterus. However, David teaches inserting a surgical instrument through a lumen of the ultrasound device, through the cervix, and into the uterus (Fig 5A, paragraph [0136]). 
Shahram and David are considered to be analogous to the claimed invention because they are in the same field of vaginal endoscope. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Shahram to incorporate the teachings of David providing inserting a surgical instrument through a lumen of the ultrasound device, through the cervix, and into the uterus (Fig 5A, paragraph [0136]).  Doing so would allow the manipulation of the treatment to a target area increasing the accuracy of the treatment to a target area. 

	Regarding claim 16, Shahram modified by David teaches the method according to claim 15, wherein positioning the ultrasound sensor assembly adjacent the cervix exteriority of the uterus includes positioning the ultrasound sensor assembly in contact with a vaginal fornix (Shahram, Fig 5A, paragraph [0136]).

	Regarding claim 17, Shahram modified by David teaches the method according to claim 15, further comprising generating an ultrasound image of at least a portion of the uterus using the ultrasound sensor assembly (Shahram, Fig. 9, paragraph [0077]).

	Regarding claim 18, Shahram teaches the method according to claim 15. 
Shahram fails to teach the method further comprising locking the surgical instrument in fixed position relative to the ultrasound device. However, David teaches the method locking the surgical instrument in fixed position relative to the ultrasound device (Fig 5A, paragraph [0136], magnet 552 of the shaft 551 is attracted to the magnet 502 of treatment element 510 creating controllable magnetic field as locking mechanism to achieve final position). 
Shahram and David are considered to be analogous to the claimed invention because they are in the same field of vaginal endoscope. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Shahram to incorporate the teachings of David providing the method of locking the surgical instrument in fixed position relative to the ultrasound device (Fig 5A, paragraph [0136], magnet 552 of the shaft 551 is attracted to the magnet 502 of treatment element 510 creating controllable magnetic field as locking mechanism to achieve final position). Doing so would allow the manipulation of the treatment to a target area. 

	Regarding claim 19, Shahram teaches the method according to claim 15.
Shahram fails to teach inserting a working instrument through the surgical instrument and into the uterus. However, David teaches inserting a working instrument through the surgical instrument and into the uterus. (Fig 5A, paragraph [0136]). 
Shahram and David are considered to be analogous to the claimed invention because they are in the same field of vaginal endoscope. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have further modified Shahram to incorporate the teachings of David providing inserting a working instrument through the surgical instrument and into the uterus. (Fig 5A, paragraph [0136]). Doing so would allow the manipulation of the treatment to a target area increasing the accuracy of the treatment to a target area. 

	Regarding claim 20, Shahram modified by David teaches the method according to claim 15, further comprising rotating the ultrasound device about the cervix (Shahram, Fig 6, the ultrasound is rotatable, paragraph [0062] explaining the device is able to rotating within the female reproductive system and therefore, according to Fig 6, the device is able to rotating about the cervix).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Mattson  can be reached on (408) 918-7636. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793